          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                    EASTERN DIVISION

CHARLES A. McKUHN JR.
Reg. #23556-076                                          PETITIONER

V.                     No. 2:19 -cv-95 -DPM

DEWAYNE HENDRIX,
Warden, FCC Forrest City                               RESPONDENT

                           JUDGMENT
     McKuhn's petition is dismissed without prejudice.



                               D.P. Marshall Jr.
                               United States District Judge

                                  zo   ,'e*thA ?olc,
